By the Court.
Tbat part of tbe condition is illegal and void; and verdict was for tbe defendant.
Plaintiff moved in arrest — Tbat no more than £4 was claimed to be due; which did not bring tbe cause within tbe jurisdiction of this court, tbe cause was appealed by tbe defendant.
*159J udgment — Tliat tlic motion in arrest is insufficient. The bond and demand is £180. The plaintiff’s admission upon the trial, that the execution and cost was paid, supersedes the necessity of proof, but doth not alter the jurisdiction of the court, which appears of record, nor the right of the parties. Besides, it would be allowing the plaintiff to take advantage of his own wrong.